DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This office action is responsive to the Amendments filed on 11/12/2020.  
Claims 1-10 are pending and presented for examination.
This action has been made FINAL.
Examiner Remarks
In the spirit of compact prosecution, Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application. Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2020 is being considered by the examiner.  A signed IDS is hereby attached.
Response to Arguments
Applicant's arguments filed 11/12/2020 have been fully considered but they are not persuasive.
The Applicant alleged the following: “However, Howard fails to teach or suggest "generating ... automatically, a notification signal based on ... a distance between the user location and a location of the retail store being less than a threshold", and "transmitting ... the notification signal to the mobile device, and to a terminal at the retail store”.  The examiner is not persuaded.  The examiner asserts that the combination of Howard, Inoue and Jantgaard discloses the applicant’s claim language.  More specifically, Jantgaard’s teachings of “Retailers would like a notification when a VIP customer enters the store. This is possible if a retailer has required personally identifiable information that they can tie to their customer relationship management (CRM) system, such as a customer loyalty card number, phone number, or email during the Wi-Fi enrollment and registration process. This links the MAC address of the shopper's device to a customer record in the CRM system. When the Wireless Analytics Platform detects the presence of a wireless device whose MAC address matches a VIP customer in the CRM system, it sends an alert to a store associate. Included in the alert may be information about the shopper such as a personalized recommendation of products that may interest the shopper based on past purchases” discloses the Applicant’s claim language in paragraph 0126.  Jantgaard goes on to teach “Tracking the location of the shopper benefits the retailer by giving the ability to promote products or services that are relevant to the current or past locations of that shopper. In this case, the current location and location history of the shopper enables the personalization of specific offers and promotions. By understanding shoppers' behavior, retailers and manufactures can influence the shopper at their point-of-decision--within the aisle of the store. For example, the optimal time for the retail grocery store to send a customer a Coca-Cola promotion to their phone is while he is walking down the soda aisle” in paragraph 0127.  MPEP § 2106 states Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure.  In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed Cir. 1997).  Accordingly, the examiner maintains the rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 5, and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 4, 5, and 8 recites “based on a distance between the user location and a location of the retail store being less than a threshold.”  However, this claim limitation is not supported by the originally filed specification.  More specifically, the term “threshold” is not merely mentioned in the originally filed specification.  Therefore, it is rendered that this claim limitation contains NEW MATTER. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Howard, et al, US Patent Application Publication No.: 20130311909 (hereafter Howard) in view of Inoue, US Patent Application Publication No.: 20100076867 and in further view of Jantgaard, et al, US Patent Application Publication No.: 20140195380 (hereafter Jantgaard).
Claim 1:
Howard discloses a method of generating a notification by a server (“alert the retailer” See Howard Abstract & Paragraph 0060) wherein the applicant’s use of “notification” performs the same functions as Howard’s use of “alert”).
Howard fails to disclose a product table, search table and users table.  However, Inoue discloses a product table, search table and users table in Paragraphs 0023-0024; 0040; 0048; 0076.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Howard by the teachings of Inoue to enable improved creation of database tables, thereby enabling more effective transmission of information (See Inoue Abstract).
Howard and Inoue both fails to disclose a retail notification signal.  However, Jantgaard discloses a retail notification signal in Paragraphs 0126-0127.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Howard and Inoue by the teachings of Jantgaard to enable improved the shopping experience based on their online activity, thereby creating a more complete picture of the shopper's behavior more effectively (See Jantgaard Abstract & Paragraph 0112).
As modified:
The combination of Howard, Inoue and Jantgaard discloses the following:
accessing, by the server (See Howard Figures 1- 3), a data structure storing (See Howard Figures 1- 3), in a memory element (See Howard Figures 1- 3), one or more product descriptions, in a first row of a products table in the data structure (See Inoue Paragraphs 0023-0024; 0040; 0048; 0076), the one or more product descriptions describing one or more products in a retail store (“inventory system 132 to obtain access to inventory available at individual retail locations run by the merchant. This inventory information can be used in both generating product or service listings, and selecting and ordering search results served by the network-based publication system 120.” See Howard Figure 1 & Paragraph 0043);
selecting (“generating product or service listings, and selecting and ordering search results served by the network-based publication system 120.” See Howard Figure 1 & Paragraph 0043), by the server via the data structure (See Howard Figures 1- 3), responsive to input from a user, a search result (“receive and process a query from the user's client computing device 115, and return search results in a search results page” See Howard Paragraph 0042) from the one or more product descriptions (“the present disclosure describes a technique for presenting two (or more) search results for product listings” See Howard Figures 16-17 & Paragraph 0100);
storing, by the server, in a second row of a searches tables in the data structure, the search result (See Inoue Paragraphs 0023-0024; 0040; 0048; 0076);
associating, by the server as a first association, the user with a user account in a third row of a users table in the data structure (See Inoue Paragraphs 0023-0024; 0040; 0048; 0076);
associating, by the server as a second association (See Howard Figures 1- 3), responsive to input from the user, one or more of the product descriptions selected in the search result with the user account (“personalized based on current location, time of day, user profile data, past purchase history, or recent physical or online behaviors recorded by the network-based system 300, among other things (e.g., context information).” See Howard Paragraph 0047 & 0049);
receiving, by the server from a mobile device, a user location, based on at least one of a GPS signal, a WiFi signal, and a lookup of a MAC address in a location database (See Howard Paragraph 0076);
generating, by the server, automatically, a notification signal based on the second association, and based on a distance between the user location and a location of the retail store being less than a threshold (See Jantgaard Paragraphs 0126-0127); 
and transmitting, by the server, the notification signal to the mobile device, and to a terminal at the retail store (See Jantgaard Paragraphs 0126-0127); 
wherein: -2-the terminal at the retail store is configured to display a retail notification based on the user account and the second association, responsive to the notification signal (See Jantgaard Paragraphs 0126-0127); 
and the mobile device is configured to display a user notification based on the user account and the second association, responsive to the notification signal (See Jantgaard Paragraphs 0126-0127).
Claim 2:
The combination of Howard, Inoue and Jantgaard discloses the following:
generating, by the server (See Howard Figures 1- 3), based on the notification signal, an alert (“A purchase and pick up button 1114 may alert the retailer that the user has purchased the item and to have it available for pickup. Alternatively, the user may put the item on hold using a put item on hold button 1116, or simply add the item to a wish list using an add to list button 1118.” See Howard Figure 11 & Paragraph 0060).
Claim 3:
Howard and Inoue fails to disclose the use of a heat map.  However, Jantgaard discloses a heat map (See Jantgaard Figure 20 & Paragraphs 0031 & 0112).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Howard by the teachings of Jantgaard to enable improved the shopper's location with their online activity, thereby creating a more complete picture of the shopper's behavior (See Jantgaard Abstract & Paragraph 0112).
As modified:
The combination of Howard, Inoue and Jantgaard discloses the following:
generating, by the server, a heat map including the user location (See Jantgaard Figure 20 & Paragraphs 0031 & 0112); 
and displaying, by the server, the heat map (See Jantgaard Figure 20 & Paragraphs 0031 & 0112).
Claim 4:
The combination of Howard, Inoue and Jantgaard discloses the following:
modifying, by the server (See Howard Figures 1- 3) via the data structure, based on the distance being less than a second threshold (See Howard Paragraph 0060 & 0087-0089 & 0101), the one or more product descriptions associated with the user account by the second association (“inventory system 132 to obtain access to inventory available at individual retail locations run by the merchant. This inventory information can be used in both generating product or service listings, and selecting and ordering search results served by the network-based publication system 120.” See Howard Figure 1 & Paragraph 0043).
Claims 5-8:
Claims 5-8 are rejected on the same basis as claims 1-4.
Claim 9:
The combination of Howard, Inoue and Jantgaard discloses the following:
tracking, by the server, at least one of the location of the user, a location of the user in the retail store, and a purchase by the user in the retail store (“Tracking the location of the shopper benefits the retailer by giving the ability to promote products or services that are relevant to the current or past locations of that shopper” See Jantgaard Paragraph 0127 & 0140).  
Claim 10:
Claim 10 is rejected on the same basis as claim 9.  
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20090233629 discloses a mobile social network for facilitating GPS based services and collecting current location data from a plurality of mobile devices.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229.  The examiner can normally be reached on M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        March 17, 2021